Exhibit 10.3

 

AMENDMENT NO. 7 dated as of October 28, 2004 to the Credit, Security, Guaranty
and Pledge Agreement dated as of August 31, 2001 as amended by Amendment 1
through 6 thereto, dated as of December 14, 2001, December 31, 2001, March 29,
2002, May 14, 2002, February 5, 2003 and August 4, 2003, among Crown Media
Holdings, Inc. (the “Borrower”), the Guarantors named therein, the Lenders
referred to therein and JPMorgan Chase Bank, as Administrative Agent and as
Issuing Bank for the Lenders (the “Agent”) (as the same may be further amended,
supplemented or otherwise modified, the “Credit Agreement”).

 

INTRODUCTORY STATEMENT

 

WHEREAS, the Lenders have made available to the Borrower a credit facility
pursuant to the terms of the Credit Agreement;

 

WHEREAS, the Borrower intends to sell its foreign assets, including its foreign
channels, foreign subsidiaries and foreign distribution rights in its film
library, as generally described in Exhibit Q (such sale being referred to herein
as the “Foreign Asset Sale”);

 

WHEREAS, the Borrower has requested certain consents, waivers, and amendments to
the Credit Agreement to, among other things, permit it to enter into and perform
its obligations in connection with the Foreign Asset Sale, and the Lenders and
the Agent have agreed to such consents, waivers, and amendments, all on the
terms and subject to the conditions hereinafter set forth;

 

WHEREAS, the Borrower has agreed, simultaneously with closing the Foreign Asset
Sale, to repay the Term Loan and to permanently reduce the Revolving Credit
Commitment;

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.                                            Defined Terms. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning given them in the Credit Agreement.

 

Section 2.                                            Amendments to the Credit
Agreement.  Subject to the satisfaction of the conditions precedent set forth in
Section 5 hereof, the Credit Agreement is hereby amended as of the Effective
Date (as hereinafter defined) as follows:

 

(A)                              On the Effective Date, the Credit Agreement is
amended as follows:

 

(1)                                  Article 1 is hereby amended by adding the
following definitions in the appropriate alphabetic sequence:

 

--------------------------------------------------------------------------------


 

“‘Foreign Asset Sale’ shall mean the sale by the Borrower of its foreign assets,
including its foreign Platform Agreements, foreign subsidiaries and foreign
distribution rights in its film library, as contemplated in Exhibit Q hereto, as
approved by the Agent.

 

‘Foreign Asset Sale Effective Date’ shall mean the date upon which the Foreign
Asset Sale becomes effective.”

 

(2)                                  Article 1 is hereby further amended by
replacing the references to “The Chase Manhattan Bank” appearing in the
definitions of “Agent” and “Administrative Agent” and “Issuing Bank”, with
“JPMorgan Chase Bank”.

 

(3)                                  The definition of “Commitment Termination
Date” in Article 1 is amended in its entirety to read as follows:

 

“‘Commitment Termination Date’ shall mean the earlier to occur of (i)
August 31,2005 and (ii) such earlier date on which the Total Commitment shall
terminate in accordance with Section 2.8(a) or Article 7 hereof.”

 

(4)                                  The definition of “Maturity Date” in
Article 1 is amended in its entirety to read as follows:

 

“‘Maturity Date’ shall mean September 1, 2005.”

 

(5)                                  The last sentence of Section 2.5(b) is
amended in its entirety to read as follows:

 

“The principal amount of the Term Loans, as evidenced by the Term Notes, shall
be payable in full on the earlier of (i) the Foreign Asset Sale Effective Date
or (ii) the Maturity Date, subject to acceleration as provided in Article 7
hereof.”

 

(6)                                  Section 2.8 is hereby amended by adding the
following additional paragraph (d):

 

“(d)  On the Foreign Asset Sale Effective Date, the Revolving Credit Commitment
shall be reduced automatically from $220,000,000 to $180,000,000, the Total
Commitment shall be reduced automatically from $320,00,000 to $180,000,000 and
Loans will be repaid so that the aggregate Credit Exposure of the Lenders does
not exceed the reduced amount of the Total Commitment.”

 

(7)                                  Article 12.1 of the Credit Agreement is
hereby amended by adding the following subclause (xii) to clause (b):

 

(xii) to approve the final terms of the Foreign Asset Sale and the related
documentation, and to execute the related collateral release documents in
connection with the Foreign Asset Sale.

 

2

--------------------------------------------------------------------------------


 

(8)                                  The Credit Agreement is hereby amended to
add Exhibit Q to this Amendment No. 7 as Exhibit Q to the Credit Agreement.

 

(B)                                On the Foreign Asset Sale Effective Date, the
Credit Agreement is hereby amended as follows:

 

(1)                                  The definition of “Guarantor” in Article 1
of the Credit Agreement is hereby amended by adding the following proviso at the
end of the definition:

 

“provided, however, that any Subsidiaries of the Borrower sold as part of the
Foreign Asset Sale (including Crown Entertainment Limited, Crown Media
International (Australia) Pty. Ltd., Crown Media International (HK) Limited,
Crown Media International, LLC, Hallmark India Private Limited, HEN (L) Ltd.,
and HEN, LLC) shall not be Guarantors under this Agreement.”

 

(2)                                  Section 6.5 is amended by deleting the
“and” at the end of clause (xii), deleting the period at the end of clause
(xiii) and by adding the following:

 

“; and (xiv) payments by the Borrower to Hallmark Cards or its Affiliates from
the net cash proceeds of the Foreign Asset Sale not in excess of the lesser of
(A) $100,000,000 and (B) the amount by which the net cash proceeds after
deduction of all costs of the sale exceed $195,000,000.”

 

(3)                                  Section 6.10 is amended in its entirety to
read as follows:

 

“SECTION 6.10.  Limitations on Capital Expenditures.  Make or incur any
obligation to make Capital Expenditures in excess of $25,000,000 for fiscal year
2001 (provided, however, that at least $13,000,000 of such Capital Expenditures
is used in connection with a Capital Lease of a transponder on a satellite),
$34,000,000 for fiscal year 2002 (provided, however, that at least $23,000,000
of such Capital Expenditures is used in connection with a Capital Lease of a
transponder on a satellite), $12,000,000 for fiscal year 2003, $13,000,000 for
fiscal year 2004, and $5,000,000 for fiscal year 2005.”

 

(4)                                  Section 6.23 is hereby amended in its
entirety to read as follows:

 

“SECTION 6.23.  EBITDA.  Permit EBITDA (i) for the preceding quarter to be less
than the amounts set forth below measured at the end of each fiscal quarter
through December 31, 2003 or (ii) for any consecutive rolling four-quarter
period to be less than the amount set forth below starting with the fiscal
quarter ending March 31, 2004; provided, however, that cash and non-cash charges
related to the Foreign Asset Sales shall be excluded from the calculation of
EBITDA:

 

3

--------------------------------------------------------------------------------


 

“Fiscal Quarter

 

Amount

 

March 31, 2003

 

- 20,000,000

 

June 30, 2003

 

- 10,000,000

 

September 30, 2003

 

- 10,000,000

 

December 31, 2003

 

0

 

March 31, 2004

 

0

 

June 30, 2004

 

0

 

September 30, 2004

 

0

 

December 31, 2004

 

- 5,000,000

 

March 31, 2005

 

0

 

June 30, 2005

 

0

 

 

(5)                                  Section 6.24 is hereby amended in its
entirety to read as follows:

 

“SECTION 6.24.  Platform Agreements.  Permit (i) the aggregate amount of all
cash payments to pay television distributors for Subscribers pursuant to the
Platform Agreements to be greater than $36,000,000 for fiscal year 2002,
$48,000,000 for fiscal year 2003, $20,000,000 for fiscal year 2004 and
$35,000,000 for fiscal year 2005, (ii) allow the aggregate number of Subscribers
(both paying and non-paying Subscribers) to be less than 95,000,000 for fiscal
year 2002, 100,000,000 for fiscal year 2003, 65,000,000 for fiscal year 2004 and
68,000,000 for fiscal year 2005, and (iii) allow annual aggregate gross
Subscriber revenue of Credit Parties under the Platform Agreements to be less
than (u) for fiscal year 2001, $16,000,000 for the third quarter and $18,000,000
for the fourth quarter, (v) for fiscal year 2002, $19,500,000 for each of the
first, second and third quarters and $16,000,000 for the fourth quarter, (w) for
fiscal year 2003, $14,000,000 for the first quarter, $16,000,000 for the second
quarter, $17,000,000 for the third quarter and $18,000,000 for the fourth
quarter, (x) $60,000,000 for fiscal year 2004 and (y) $25,000,000 for fiscal
year 2005.”

 

(6)                                  Section 6.25 is hereby amended by adding at
the end thereof the following:

 

“For purposes of computing Consolidated Net Income in determining the minimum
level of Net Worth required for compliance with this Section 6.25, cash and
non-cash charges related to the Foreign Asset Sale shall not be treated as an
expense.  For purposes of computing Net Worth in determining compliance with
this Section 6.25, cash and non-cash charges related to the Foreign Asset Sale
whether treated as an expense for income purposes or as a direct charge to the
balance sheet shall be added back to Net Worth, as computed in accordance with
the definition thereof”.

 

(7)                                  Sections 6.27 and 6.28 are deleted in their
entirety.

 

4

--------------------------------------------------------------------------------


 

(8)                                  As of  the Foreign Asset Sale Effective
Date, Schedule 1 of the Credit Agreement is hereby replaced in its entirety with
a new Schedule 1 attached hereto.

 

(9)                                  As of  the Foreign Asset Sale Effective
Date, Schedule 3.18(a) is hereby deleted in its entirety and replaced by the
Schedule 3.18(a) attached hereto.

 

(10)                            As of  the Foreign Asset Sale Effective Date,
Schedule 3.18(c) is hereby deleted in its entirety and replaced by the Schedule
3.18(c) attached hereto.

 

(11)                            As of  the Foreign Asset Sale Effective Date,
Schedule 3.25 is hereby deleted in its entirety and replaced by the Schedule
3.25 attached hereto.

 

Section 3.                                            Notice of Foreign Asset
Sale.  The Borrower agrees to give the Agent notice on the Foreign Asset Sale
Effective Date of the occurrence of the Foreign Asset Sale.

 

Section 4.                                            Conditions to
Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction in full of each of the conditions precedent set forth in this
Section 4 (the date on which all such conditions have been satisfied being
herein called the “Effective Date”):

 

(A)                              the Agent shall have received counterparts of
this Amendment which, when taken together, bear the signatures of the Borrower,
each Guarantor, the Agent and each Lender;

 

(B)                                the representations and warranties in
Section 5 shall be true on the Effective Date;

 

(C)                                the Agent shall have received and be
satisfied with an updated library valuation, pro formaed to give effect to the
Foreign Asset Sale, prepared by an independent third party reasonably acceptable
to the Agent, in substantially the same form and methodology as was used in
preparing the initial library valuation delivered to the Agent pursuant to
Section 4.1(h) of the Credit Agreement or using such other form and methodology
as is otherwise acceptable to the Agent in its sole discretion;

 

(D)                               the Agent shall have received a
release/novation from the appropriate guilds with respect to the foreign rights
for any items of Product, sold as part of the Foreign Asset Sale, for which a
guild lien remains in place;

 

(E)                                 all legal matters incident to this Amendment
shall be satisfactory to Morgan, Lewis & Bockius, counsel for the Agent.

 

Section 5.                                            Representations and
Warranties of the Credit Parties.  Each Credit Party represents and warrants
that:

 

(A)                              after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on

 

5

--------------------------------------------------------------------------------


 

and as of the date hereof (except to the extent that any such representations
and warranties specifically relate to an earlier date); and

 

(B)                                after giving effect to this Amendment, no
Event of Default or Default will have occurred and be continuing on and as of
the date hereof.

 

(C)                                the current intention of the Borrower with
regard to the Foreign Asset Sale is as set forth in Exhibit Q hereto, and all
acquisition documents approved by the Agent in connection with the Foreign Asset
Sale accurately represent all aspects of the transaction, including, without
limitation, the items of Product, the distribution rights, the foreign
subsidiaries, and all other assets to be sold as part of the Foreign Asset Sale.

 

Section 6.                                            Fees. In consideration for
the Lenders and the Agent entering into the Amendment, on the Effective Date,
the Borrowers agree to pay the Agent for the account of each of the Lenders
which executes this Amendment a fee equal to 1/20 of 1% of the aggregate
Commitments of such Lenders under the Credit Agreement.

 

Section 7.                                            Further Assurances.  At
any time and from time to time, upon the Agent’s request and at the sole expense
of the Credit Parties, each Credit Party will promptly and duly execute and
deliver any and all further instruments and documents and take such further
action as the Agent reasonably deems necessary to effect the purposes of this
Amendment.

 

Section 8.                                            Fundamental Documents. 
This Amendment is designated a Fundamental Document by the Agent.

 

Section 9.                                            Full Force and Effect. 
Except as expressly amended hereby, the Credit Agreement and the other
Fundamental Documents shall continue in full force and effect in accordance with
the provisions thereof on the date hereof.  As used in the Credit Agreement, the
terms “Agreement”, “this Agreement”, “herein”,  “hereafter”, “hereto”, “hereof”,
and words of similar import, shall, unless the context otherwise requires, mean
the Credit Agreement as amended by this Amendment.

 

Section 10.                                      APPLICABLE LAW.  THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

Section 11.                                      Counterparts.  This Amendment
may be executed in two or more counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute but one
instrument.

 

Section 12.                                      Expenses.  The Borrower agrees
to pay all out-of-pocket expenses incurred by the Agent in connection with the
preparation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel for the Agent.

 

6

--------------------------------------------------------------------------------


 

Section 13.                                      Headings.  The headings of this
Amendment are for the purposes of reference only and shall not affect the
construction of or be taken into consideration in interpreting this Amendment.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be duly
executed as of the date first written above.

 

 

BORROWER:

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ William J. Aliber

 

 

 

    Name: William J. Aliber

 

 

    Title: EVP/CFO

 

 

 

 

GUARANTORS:

 

 

 

CM INTERMEDIARY, LLC

 

CROWN MEDIA INTERNATIONAL, LLC

 

CROWN MEDIA INTERNATIONAL
(SINGAPORE) INC.

 

CROWN ENTERTAINMENT LIMITED

 

CROWN MEDIA DISTRIBUTION, LLC

 

CROWN MEDIA INTERNATIONAL (HK)
LIMITED

 

HEN, LLC

 

HEN (L) LTD.

 

CROWN MEDIA UNITED STATES, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

HALLMARK INDIA PRIVATE LIMITED

 

WAYZGOOSE CONCERT SERVICES,
B.V.

 

CROWN MEDIA INTERNATIONAL
(AUSTRALIA) PTY. LTD.

 

 

 

 

 

By:

/s/ William J. Aliber

 

 

 

    Name: William J. Aliber

 

 

    Title: EVP/CFO

 

8

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK,

 

individually and as Agent and Issuing Bank

 

 

 

 

 

By

/s/ Garrett J. Verdone

 

 

 

Name: Garrett J. Verdone

 

 

Title: Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N. A.

 

 

 

 

 

By

/s/ Thomas R. Durham

 

 

 

Name: Thomas R. Durham

 

 

Title: Senior Vice President

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch

 

 

 

 

 

By

/s/ Thomas S. Hall

 

 

 

Name: Thomas S. Hall

 

 

Title: Vice President

 

 

 

 

 

By

/s/ Doreen Barr

 

 

 

Name: Doreen Barr

 

 

Title: Associate

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

By

/s/ Maureen Maroney

 

 

 

Name: Maureen Maroney

 

 

Title: Director

 

9

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK
BRANCH

 

 

 

 

 

By

/s/ Frederick W. Laird

 

 

 

Name: Frederick W. Laird

 

 

Title: Managing Director

 

 

 

 

 

 

 

By

/s/ Belinda Wheeler

 

 

 

Name: Belinda Wheeler

 

 

Title: Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By

/s/ Barbara E. Nash

 

 

 

Name: Barbara E. Nash

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

By

/s/ Terrence J. Ward

 

 

 

Name: Terrence J. Ward

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

By

/s/ Angela Noïque

 

 

 

Name: Angela Noïque

 

 

Title: Group Vice President

 

 

 

 

 

 

 

BANK ONE, NA (Main Office Chicago)

 

 

 

 

 

By

/s/ Michael A. Basak

 

 

 

Name: Michael A. Basak

 

 

Title: M.D.

 

10

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH (f/k/a Westdeutsche Landesbank Girozentrale)

 

 

 

 

 

By

/s/ Richard J. Pearse

 

 

 

Name: Richard J. Pearse

 

 

Title: Executive Director

 

 

 

 

 

 

 

By

/s/ JL Guernsey

 

 

 

Name: JL Guernsey

 

 

Title: Executive Director

 

11

--------------------------------------------------------------------------------


 

Schedule 1

 

Lender

 

Revolving Credit
Commitment

 

Total Commitment

 

Percentage

 

JPMorgan Chase Bank

 

25,312,500

 

25,312,500

 

14.06

%

Bank of America, N.A.

 

22,500,000

 

22,500,000

 

12.50

%

Credit Suisse First Boston

 

22,500,000

 

22,500,000

 

12.50

%

Citicorp USA, Inc.

 

22,500,000

 

22,500,000

 

12.50

%

Deutsche Bank AG New York Branch

 

22,500,000

 

22,500,000

 

12.50

%

Royal Bank of Canada

 

22,500,000

 

22,500,000

 

12.50

%

WestLB AG, New York Branch

 

19,687,500

 

19,687,500

 

10.94

%

ABN Amro

 

16,875,000

 

16,875,000

 

9.38

%

Bank One, N.A. (Main Office Chicago)

 

5,625,000

 

5,625,000

 

3.13

%

 

 

 

 

 

 

 

 

TOTAL

 

$

180,000,000

 

$

180,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 


[THE AMENDED SCHEDULES WILL BE POSTED SEPARATELY]

 

--------------------------------------------------------------------------------


 

Exhibit Q

 

Crown Media is selling its international channels and international rights to
its film library.  CM Intermediary, LLC is selling 100% of its ownership
interest of Crown Media International, LLC.  This will include the following
subsidiaries:  Crown Media International (Australia) Pty. Ltd., Crown Media
International (HK) Limited, Hallmark India Private Limited, HEN (L) Ltd, HEN,
LLC.  These entities hold the channels in EMEA, Latin America and Asia, as well
as the Network Operating Center in Denver and the Contract for Combined Uplink
and Space Segment Service with British Telecommunications PLC.  CM Intermediary,
LLC is also selling 100% of its ownership interest of Crown Entertainment
Limited, the entity which holds the channel in the UK).  In the same
transaction, Crown Media Distribution, LLC is selling the exhibition,
distribution and ancillary rights to its Film Library outside the United States.

 

--------------------------------------------------------------------------------